                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL TRADE COMMISSION,                              Case No. 18-cv-02454-JSC
                                                             Plaintiff,
                                   8
                                                                                                AMENDED PRETRIAL ORDER
                                                      v.
                                   9

                                  10     LENDING CLUB CORPORATION,
                                                             Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Following the Case Management Conference held on June 17, 2021, the Court scheduled a

                                  14   further case management conference for August 19, 2021, at 1:30 p.m. IT IS FURTHER

                                  15   ORDERED THAT:

                                  16      I.          TRIAL DATE

                                  17             A.        A bench trial shall begin on October 25, 2021, at 8:30 a.m., in Courtroom E, 15th

                                  18   Floor, U.S. District Court, 450 Golden Gate Avenue, San Francisco, California.

                                  19             B.        The Court expects the length of trial to not exceed five days.

                                  20      II.         PRETRIAL CONFERENCE

                                  21             A Final Pretrial Conference shall be held on September 30, 2021, at 2:00 p.m., in

                                  22   Courtroom E, 15th Floor, Federal Building, 450 Golden Gate Avenue, San Francisco. Lead trial

                                  23   counsel shall attend the Conference. The Court will let the parties know in advance if the pretrial

                                  24   conference will be by video appearance.
                                          III.        TRIAL PROCEDURES
                                  25
                                                 A.        Counsel shall not prepare a Joint Pretrial Conference Statement. Instead, twenty
                                  26
                                       (20) calendar days in advance of the Final Pretrial Conference, please do the following:
                                  27

                                  28
                                   1   1. In lieu of preparing a Joint Pretrial Conference Statement, the parties shall meet

                                   2      and confer telephonically or in person to prepare and file a jointly signed,

                                   3      Proposed Final Pretrial Order that contains: (a) a brief description of the

                                   4      substance of claims and defenses which remain to be decided; (b) a statement of

                                   5      all relief sought; (c) all stipulated facts; (d) a list of all factual issues that remain
                                          to be tried and organized by counts; (e) a joint exhibit list in numerical order,
                                   6
                                          including a brief description of the exhibit and Bates numbers, a blank column
                                   7
                                          for when it will be offered into evidence, a blank column for when it may be
                                   8
                                          received into evidence, and a blank column for any limitations on its use; and
                                   9
                                          (f) each party’s separate witness list for its case-in-chief witnesses (including
                                  10
                                          those appearing by deposition) providing, for all such witnesses other than an
                                  11
                                          individual plaintiff and an individual defendant, a short statement of the
                                  12
Northern District of California




                                          substance of his/her testimony and, separately, what, if any, non-cumulative
 United States District Court




                                  13
                                          testimony the witness will offer. If non-cumulative testimony is not spelled
                                  14
                                          out, the Court will presume the witness is cumulative. For each witness, state
                                  15
                                          an hour/minute time estimate for the direct examination (only). Items (e) and
                                  16
                                          (f) should be appendices to the proposed order. The objective is to convert the
                                  17      proposed order to a final order with the benefit of any discussion at the Final
                                  18      Pretrial Conference.
                                  19   2. File each side’s proposed Findings of Fact and Conclusions of Law;
                                  20   3. File each side’s Trial Brief;
                                  21   4. Serve Motions in Limine. At least twenty (20) calendar days before the pretrial
                                  22      conference, the moving party shall serve, but not file, motions in limine. At
                                  23      least ten (10) calendar days before the conference, the responding party shall

                                  24      serve the opposition. There will be no reply. When the oppositions are

                                  25      received, the moving party should collate the motion and the opposition,

                                  26      together, back-to-back, and then file the paired sets at least seven (7) calendar

                                  27      days before the conference. Each motion should be presented in a separate

                                  28      memorandum and properly identified, for example, “Plaintiff’s Motion in

                                                                           2
                                   1                       Limine No. 1 to Exclude . . . .” Each party is limited to bringing five motions

                                   2                       in limine. The parties are encouraged to stipulate where possible, for example,

                                   3                       as to the exclusion of witnesses from the courtroom. Each motion should

                                   4                       address a single, separate topic, and contain no more than seven pages of

                                   5                       briefing per side.
                                               B.      Not less than seven (7) days before the Pretrial Conference, counsel and/or the
                                   6
                                       parties shall file and serve any objections to exhibits. Exhibits and witnesses not included in the
                                   7
                                       proposed Joint Pretrial Order pursuant to Paragraph IV.A.1. above may not be used in a party’s
                                   8
                                       case-in-chief and may not be used during cross examination of the other side’s case- in-chief
                                   9
                                       (other than for impeachment). Defense witnesses are considered case-in-chief witnesses, not
                                  10
                                       “rebuttal” witnesses. Objections to exhibits not raised pursuant to Paragraph IV.A.2 are waived.
                                  11
                                                C.     Two (2) Chambers’ copies of all of the aforementioned documents shall be hand-
                                  12
Northern District of California




                                       delivered to Chambers at the time of filing. The Joint Proposed Final Pretrial Order and Proposed
 United States District Court




                                  13
                                       Findings of Fact and Conclusions of Law shall be submitted via e-mail as attachments, in
                                  14
                                       MSWord format, to JSCPO@cand.uscourts.gov. Hard copies must be provided as well. All hard-
                                  15
                                       copy submissions should be three-hole punched.
                                  16
                                                D.     At the Final Pretrial Conference, the above submissions shall be considered and, as
                                  17   needed, argued.
                                  18                                     PRETRIAL ARRANGEMENTS
                                  19           A.      Should a daily transcript and/or real-time reporting be desired, the parties shall
                                  20   make arrangements with Rick Duvall, Supervisor of the Court Reporting Services, at
                                  21   (415) 522-2079, at least ten (10) calendar days prior to the trial date.
                                  22           B.      During trial, counsel may wish to use overhead projectors, laser-disk/computer
                                  23   graphics, poster blow-ups, models, or specimens of devices. Equipment should be shared by all

                                  24   counsel to the maximum extent possible. The Court provides no equipment other than an easel.

                                  25   The United States Marshal requires a court order to allow equipment into the courthouse. For

                                  26   electronic equipment, parties should be prepared to maintain the equipment or have a technician

                                  27   handy at all times. The parties shall tape extension cords to the carpet for safety. The parties may

                                  28   work with the deputy clerk, Ada Means (415-522-2015), on all courtroom-layout issues.

                                                                                           3
                                   1

                                   2                                             SCHEDULING

                                   3           A.     Trial will be conducted from 8:30 a.m. to 2:30 p.m. (or slightly longer to finish a

                                   4   witness) with one fifteen-minute break and one forty-five (45) minute lunch break, Monday

                                   5   through Friday, excluding holidays.

                                   6                                       OPENING STATEMENTS

                                   7           A.     If openings are permitted, each side will have a predetermined time limit for its

                                   8   opening statement (usually no more than 45 minutes per side). Counsel should meet and confer to

                                   9   exchange any visuals, graphics or exhibits to be used in the opening statements, allowing for time
                                       to work out objections and any reasonable revisions.
                                  10
                                                                                  WITNESSES
                                  11
                                               A.     At the close of each trial day, all counsel shall exchange a list of witnesses for the
                                  12
Northern District of California
 United States District Court




                                       next two full court days and the exhibits that will be used during direct examination (other than for
                                  13
                                       impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall
                                  14
                                       provide any objections to such exhibits and shall provide a list of all exhibits to be used with the
                                  15
                                       same witness on cross-examination (other than for impeachment). The first notice shall be
                                  16
                                       exchanged prior to the first day of trial. All such notice should be provided in writing.
                                  17
                                               B.     The parties shall have all upcoming witnesses on the same day available in the
                                  18
                                       courthouse and ready to testify. Failure to have the next witness ready or to be prepared to
                                  19
                                       proceed with the evidence will usually be deemed to constitute resting. If counsel plans to read in
                                  20
                                       a transcript of a deposition, counsel must have a deposition prepared and vetted early on to read
                                  21
                                       into the record.
                                  22           C.     On the first day of trial, counsel shall bring the original and clean copies of any
                                  23   deposition(s) intended to be used during the course of the trial. Any corrections must be readily
                                  24   available. If counsel need to use the deposition during a witness examination, they shall provide
                                  25   the Court with a copy with any corrections at the outset of the examination.
                                  26           D.     In lieu of direct testimony, the Court will consider receiving “prepared direct”
                                  27   testimony in the form of declarations. When the witness is presented, the proponent must verbally
                                  28
                                                                                         4
                                   1   summarize the direct. Live cross-examination and redirect shall then occur. The parties may also

                                   2   agree to submit the entire testimony of a witness via written testimony.

                                   3                                                EXHIBITS

                                   4          A.      Prior to the final pretrial conference, counsel must meet and confer in person to

                                   5   consider all exhibit numbers and objections and to eliminate duplicate exhibits and confusion over

                                   6   the precise exhibit.
                                              B.      Use numbers only, not letters, for exhibits, preferably the same numbers as were
                                   7
                                       used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,
                                   8
                                       Plaintiff has 1 to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single
                                   9
                                       exhibit should be marked only once, just as it should have been marked only once in discovery
                                  10
                                       pursuant to this Court’s discovery guidelines). If the plaintiff has marked an exhibit, then the
                                  11
                                       defendant should not re-mark the exact document with another number. Different versions of the
                                  12
Northern District of California
 United States District Court




                                       same document, e.g., a copy with additional handwriting, must be treated as different exhibits with
                                  13
                                       different numbers. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be
                                  14
                                       marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s
                                  15
                                       Exhibit.” If an exhibit number differs from that used in a deposition transcript, then the latter
                                  16
                                       transcript must be conformed to the new trial number, if and when the deposition testimony is
                                  17
                                       used (so as to avoid confusion over exhibit numbers). There should be no competing versions of
                                  18   the same exhibit number; any discrepancies must be brought to the Court’s attention promptly.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
                                   1           C.      The exhibit tag shall be in the following form:

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                    TRIAL EXHIBIT 100
                                   7
                                                                        Case No. ________________
                                   8
                                   9
                                                                        Date Entered _____________
                                  10

                                  11                                    By______________________
                                  12                                    Deputy Clerk
Northern District of California
 United States District Court




                                  13

                                  14
                                                    Place the tag on or near the lower right-hand corner or, if a photograph, on the back.
                                  15
                                       Counsel should fill in the tag but leave the last two spaces blank. The parties must jointly prepare
                                  16
                                       a single set of all trial exhibits that will be the official record set to be used with the witnesses and
                                  17
                                       on appeal. Each exhibit must be tagged, three-hole-punched, separated with a label divider
                                  18
                                       identifying the exhibit number, and placed in 3-ring binders. Spine labels should indicate the
                                  19
                                       numbers of the exhibits that are in the binders. Each set of exhibit binders should be marked as
                                  20
                                       “Original”. Deposit the exhibits with the deputy clerk ten (10) days before the Pretrial
                                  21
                                       Conference.
                                  22
                                               D.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  23   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  24   there are any differences, counsel should bring them promptly to the Court’s attention.
                                  25           E.      In addition to the official record exhibits, three (3), joint sets of bench binders
                                  26   containing a copy of the exhibits must be provided to the Court ten (10) days before the Pretrial
                                  27   Conference, and should be marked as “Chambers Copies”. Each exhibit must be separated with a
                                  28
                                                                                           6
                                   1   label divider identifying the exhibit number. (An exhibit tag is unnecessary for the bench set.)

                                   2   Spine labels should indicate the numbers of the exhibits in the binders.

                                   3          F.      Before the closing arguments, counsel must confer with the deputy clerk to make

                                   4   sure the exhibits in evidence are in good order. Counsel may, but are not required to, jointly

                                   5   provide a revised list of all exhibits actually in evidence (and no others) stating the exhibit number
                                       and a brief, non-argumentative description (e.g., letter from A. B. Case to D. E. Frank, dated
                                   6
                                       August 17, 1999).
                                   7
                                                                                  TIME LIMITS
                                   8
                                              A.      In certain cases, the Court will set fixed time limits at the final pretrial conference.
                                   9
                                       All of your examination time (whether direct, cross, re-direct or re-cross) for all witnesses and side
                                  10
                                       bar conference time must fit within your time limit and you may allocate it as you wish. Opening
                                  11
                                       and closing time limits shall be considered separately.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: June 21, 2021
                                  16

                                  17

                                  18                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
